DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al, US Patent Application Publication 2011/0212574 in view of Hanashima et al, Patent Abstract of Japan 2016-181569 (both as cited in previous Office Action).

Regarding claim 1, Sekiya teaches a package substrate dividing method for dividing a package substrate into a plurality of device packages, the package substrate including a base substrate (CSP substrate, [0026]) having a front side as a mount surface and a back side as a sealed surface opposite to the mount surface, a plurality of 8a,8n [0026] being set on the front side of the base substrate to thereby define a plurality of separate regions where a plurality of devices are respectively formed, a sealing layer 16 in which the devices are sealed (figure 6), and a plurality of electrodes 4/12 being formed in each of the division lines so as to extend across each of the division lines, the package substrate dividing method comprising a groove forming step of forming a groove 34 along each of the division lines on the mount surface of the package substrate so that the groove has a depth corresponding to a finished thickness of each of the device packages (step S11 in figure 5, Also see figure 6 and [0030]); a grinding step (Step S13 in figure 5) of grinding the sealing layer of the package substrate so that a thickness of the package substrate is reduced to the finished thickness, after performing the burr removing step, thereby dividing the package substrate into the plurality of device packages (as shown in figure 8 and [0032], with the result as 44 in figure 9).

	Sekiya fails to teach a burr removing step of removing burrs produced from the electrodes in the groove forming step.

	Hanashima teaches a burr removing step of removing burrs produced from the electrodes in the groove forming step (under “Problem to Be Solved”) because during the etching process, metallic materials from the electrodes may end up in the cut grooves, thereby degrading the materials of the packaged semiconductor device. Removing this material from the recess prevents this degradation of the semiconductor device, thereby improving the quality of said packaged device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hanashima with that of Sekiya because removing metallic burrs from the etched recesses during the scribe cutting process prevents this degradation of the semiconductor device, thereby improving the quality of said packaged device.

Regarding claims 2 and 3, Hanashima teaches the burr removing step includes a step of spraying a liquid toward the mount surface of the package substrate, thereby removing the burrs and the burr removing step includes a step of spraying a liquid in the grooves along each of the division lines, thereby removing the burrs (under “Problem to Be Solved”)

Regarding claims 4 and 5, Sekiyama and Hanashima fail to teach the step of spraying a liquid in the grooves along each of the division lines includes spraying the liquid along a line intersecting each of the grooves at 45 degrees or at 60 degrees.
However, it has been held that the   will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed spraying angle of the liquid in the grooves or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 7, Sekiyama teaches imaging the division lines using an alignment means to detect the positions of the division lines and aligning a cutting means with the division lines (figure 5, step s10).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama and Hanashima as applied to claims above, and further in view of Matsuta et al, US Patent 6,389,680 (newly submitted).

Regarding claim 6, Sekiyama and Hanashima fail to teach forming markers in a peripheral marginal area on the mount surface to indicate the positions of the division lines.

Matsuta teaches forming markers 5/5a in a peripheral marginal area on the mount surface to indicate the positions of the division lines A/B (figure 1(a)) as a means for cutting accuracy and precision.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Matsuta with that of Sekiyama and Hanashima because cutting markers are conventionally used in the art to precisely located the cutting lines during a dicing process. 

Response to Arguments

Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 



Therefore, the rejection of claims 1 under 35 USC 103 as being unpatentable over the cited prior art of Sekiyama is maintained. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2011/0034007, issued to Yodo et al, discloses a dividing method for plate-like workpiece.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899